DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

              Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martz et al 20150257856.
             With regard to claims 1,8,11,12,16,17,18, Martz et al disclose a method of forming a dental appliance, comprising forming a virtual arch element 83 using physical data of a palate and a number of teeth of a patient (see paragraphs 46 and 52 which discloses the use of 3D CAD/CAM technology) wherein the virtual arch element is wider than an arch width of the number of teeth of a first jaw of a patient (see fig. 1 which shows an arch element 83 that is wider than an arch width of the number of teeth of a first jaw of a patient 10). Note that the virtual appliance (disclosed in paragraphs 46 and 52) is specific to a stage of a treatment plan. See the end of paragraph 57. One or more virtual tooth engagement structures 80/12A are formed (see paragraphs 46 and 52 which discuss forming them virtually) connected to arch element 83. Each tooth engagement structure contacts a surface of a virtual tooth and imparts a virtual force thereto. See paragraphs 46 and 52.
                With regard to the amended language presented in claims 1,8,16, figure 1 clearly discloses the appliance being wider than a width of the teeth across the palate, since the appliance fits over the teeth and thus must be wider in order to engage the buccal surfaces of the teeth on either side of the arch.

                With regard to claims 2 and 9, note tooth engagement structures 80 include a removable shell having a number of cavities therein. See fig. 1.

               With regard to claims 3,4,10, note that a second virtual arch element using physical data of a palate and number of teeth of a patient is contemplated by paragraphs 46,52 and 57. The second arch element clearly includes virtual tooth engagement structures, that corresponds to impart a force on one or more teeth according to a second stage of the treatment plan, similar to the first virtual arch element, thus replacing the first virtual arch element.

               With regard to claims 5 and 6, it is inherent that prior to forming the second virtual tooth engagement structures (see paragraphs 46, 52,57, the location of the teeth is calculated based on movement of the teeth in the arch that were estimated to have moved when the first arch element was applied. See paragraph 57.

               With regard to claim 7, note that a physical arch element and connected physical tooth engagement structures is formed, based on the virtual arch element. See paragraphs 46 and 52.

               With regard to claims 13 and 20, note corrugated surface that is formed on the virtual arch element. See fig. 1 annotated below.




[AltContent: textbox (Corrugated surface)]
[AltContent: arrow]
[AltContent: ]                            
    PNG
    media_image1.png
    357
    438
    media_image1.png
    Greyscale


                With regard to claim 14, note that since the physical arch element is ultimately releasable from the physical tooth engagement structures 12A, the virtual arch element is inherently formed to also be releasable from the virtual tooth engagement structures.

               With regard to claim 15, see figs. 7-10, which disclose that the arch element may include one or more reinforcement structures 87/88 on the lingual side thereof. Thus, Martz et al inherently contemplate the virtual arch element including virtual reinforcement structures, since Martz et al contemplate the device being formed virtually.

                With regard to claim 19, see figures 18 and 19, which disclose an arch element 87 that is narrower than an arch width of the patient’s dental arch. Thus, Martz et al inherently contemplate the virtual arch element being narrower than an arch width of the patient’s virtual dental arch, since Martz et al contemplate the device being formed virtually. See paragraphs 46 and 52.

               With regard to claim 21, it is clear that the arch element 83 is releasable via mounting element 81.  See fig. 7.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. Applicant’s arguments are based on the assertion that the elongated tabs 83 of Martz et al do not read on the virtual arch element as recited in the claims.  This is not found persuasive because the examiner used element 83 to refer to the arch element as a whole.  Clearly, the arch element of Martz et al is wider than an arch width of a number of teeth of the patient, including across the palate of the patient, since it extends around the buccal surfaces of the teeth.  This is clearly shown in fig. 1, as the device is clearly wider than the teeth, including widthwise across the palate.  Martz et al also clearly disclose that the appliance may be a virtual appliance, as disclosed in paragraphs 46 and 52.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772